DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 12/13/21, claims 1-20 are currently pending in the application.

The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

In view of the amendment dated 12/13/21, the rejections as set forth in the office action dated 6/16/21 are withdrawn. Additionally, Applicant’s IDS dated 7/27/21 cites a copending application 17/282,111, which claims priority to 16/595,913 (i.e. present application). Thus, the copending application and the present application claim priority to the same provisional application no. 62/782,668. Given that amended claims would be rejectable under obviousness-type double patenting (ODP) rejection over claims in copending application 17/282,111 cited in the IDS, Examiner contacted the attorney of record (Mr. Stephen Hodgson, interview dt. 2/10/22) to alert the Applicants of potential ODP rejection. Examiner proposed filing a terminal disclaimer to avert the ODP rejection and place the current application in condition for allowance. However, Applicant’s attorney requested a written communication for further consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/282,111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1, 2, 13 and 14 are as follows:

    PNG
    media_image1.png
    560
    353
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    879
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    160
    352
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    174
    352
    media_image4.png
    Greyscale


 
    PNG
    media_image5.png
    362
    404
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    413
    388
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    435
    405
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    336
    391
    media_image8.png
    Greyscale

1 is a polymer block made from monovinyl aromatic monomer only, and linked to coupling agent residue X, which meets limitation (d) of instant claim 1. Additionally, copending claim 2 recites a blockiness degree of equal to or greater than about 76 mole%, and meets claimed limitation (g) in part. Likewise, limitations (a), (b), (c), (d) and (e) recited in copending claim 13 read on limitations (a), (b), (c), (e) and (f), respectively, of instant claim 1, and the blockiness degree recited in limitation (f) of copending claim 13 overlaps in scope with claimed blockiness degree mole% (as recited in limitation (g) of claim 1 of the present application). Copending claim 14 shows block copolymer C comprising A1, a polymer block made from monovinyl aromatic monomer only and linked to coupling agent residue X, and meets the limitation (d) of instant claim 1.
Copending claims 2 and 14 are silent with regard to the limitation drawn to quantifying the blockiness degree as in the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. It is further noted that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). Therefore, attention is drawn to the specification (PGPUB-[0036]):

    PNG
    media_image9.png
    270
    436
    media_image9.png
    Greyscale

Thus, according to the specification, the blockiness degree of copending claims 2 and 14 are determined by NMR analysis and quantified as mol% as presently recited in claim 1.
In view of the copending claims and the copending disclosure, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, that the blockiness degree recited in copending claims 2 and 14 is quantified by proton NMR analysis as in the claimed invention (obviates claim 1).
With regard to claim 2, copending claims 1 and 14 meet the claimed limitations of C and U.
With regard to claim 3, copending claim 7 meets the claimed limitation.
With regard to claim 4, copending claim 6 meets the claimed limitation.
With regard to claim 5, it is noted that the lower limit of claimed oil content is 0, i.e. oil is an optional component. Moreover, copending claim 2 recites 0 to 12 wt.% of an extender oil as an optional component.
With regard to claims 6-8, copending claims 10 -12 meet the claimed limitations drawn to tan delta.
With regard to claim 9, copending claims 12 and 13 meet the claimed limitation.
With regard to claim 10, copending claim 12 meets the claimed limitation.
With regard to claim 11, the limitations as recited in claim 14, which includes all limitations of claim 13, meet the claimed limitations.
With regard to claims 12-14, copending claims 3-5 recite a wt.% of about 20 to about 80 wt.% for the uncoupled block copolymer content, while copending claim 1 recites a block copolymer C (i.e. coupled block copolymer) in the range of from about 20 to about 80% of the molecular wt. distribution. Thus, the claimed limitations are obviated by copending claims 3-5.
With regard to claims 15, 16, 17 and 18, the limitations as recited in copending claims 15, 16, 17 and 18, respectively, meet the claimed process limitations.
With regard to claims 19 and 20, the claimed limitations are met by limitations as recited in copending claims 13 and 14, respectively, in view of the reference disclosure (PGPUB-[0036]) with teaches quantifying the blockiness degree mole% by NMR.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2011/0105672 A1) is drawn to an adhesive composition comprising a block copolymer, a hydrocarbon adhesive resin and a plasticizer, wherein the block copolymer consists of a triblock (A-B-A’) and a diblock (B’-A’) represented by Formula 1:

    PNG
    media_image10.png
    33
    146
    media_image10.png
    Greyscale

wherein A and A' are vinyl aromatic monomer polymers, B and B' are conjugated diene polymers, n and m are independently a weight average mixed ratio of a triblock [A-B-A'] and >m, m>1), wherein the weight average molecular weight of the diblock is smaller than that of the triblock and is larger than that of A constituting the triblock, and wherein the molecular weight distribution (MWD) of the diblock is larger than 1.1 and smaller than 2.0.
Shiraki et al. (US 4,530,967) teaches a block copolymer containing two or more polymer blocks composed mainly of an aromatic vinyl hydrocarbon and one or more polymer blocks composed mainly of a conjugated diene.
Toda (US 2004/0077789 A1) teaches a composition comprising a block copolymer (A) which comprises at least two polymer blocks, mainly comprising a monoalkenylaromatic compound and at least one polymer block mainly comprising a conjugated diene; and from 0 to 80% by weight block copolymer (B) which comprises at least one polymer block mainly comprising a monoalkenylaromatic compound and at least one polymer block mainly comprising a conjugated diene and which has a peak molecular weight corresponding to from 1/3 to 2/3 the peak molecular weight of the block copolymer (A), wherein (1) the polymer blocks mainly comprising a monoalkenylaromatic compound have a molecular weight distribution of from 5 to 20 in terms of the ratio of the height (H) to half band width (W) of the peak in a chromatogram obtained by GPC (H/W); (2) the content of the polymer blocks mainly comprising a monoalkenylaromatic compound (BS) is from 10% by weight to less than 48% by weight; (3) the weight-average molecular weight (Mw) is from 100,000 to 500,000; and (4) the alkenylaromatic compound content (TS-BS) obtained by subtracting the content of the polymer blocks mainly comprising a monoalkenylaromatic compound (BS) from the total combined monoalkenylaromatic compound content (TS) is from 2 to 30% by weight.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications

applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762